Citation Nr: 0421838	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-24 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for Meniere's syndrome.  Appeal to the 
Board was perfected only with respect to the Meniere's 
syndrome claim.    

The record indicates that a hearing was scheduled to be held 
in June 2004, before a Veterans Law Judge of the Board, 
sitting at the RO.  In April 2004, the veteran cancelled the 
hearing.

On August 5, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the Meniere's 
syndrome claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003), as amended, are met.   




The record provides a long and complex medical history 
concerning ear/nose/throat diseases and/or disorders.  It is 
noted that service connection is in effect for bilateral 
sensorineural hearing loss (10 percent disabling since 
October 1997), tinnitus (10 percent disabling since March 
1976), and sinusitis (noncompensable since January 1959).  
The record further indicates that the veteran also has been 
determined to have, or have had, nonservice-connected 
exostosis of the left external auditory canal; a nasal spur, 
left nasal chamber, obstructive; and Meniere's syndrome.  
Basically, in this claim, the veteran maintains that 
Meniere's syndrome is the result of one or more service-
connected disorder(s) (secondary service connection) noted 
above.       

Essentially, the evidentiary gap in this case arises from an 
inconclusive - and the most recent for compensation and 
pension (C&P) purposes - VA medical opinion as to a possible 
secondary relationship between the claimed Meniere's syndrome 
and one or more service-connected ear/nose/throat 
disorder(s).  More specifically, in a May 5, 2000 C&P 
examination report, a VA physician indicated that he could 
not render a definite medical opinion as to causation until 
further diagnostic testing is undertaken.  The physician 
stated: 

[The veteran] has . . .  some features 
consistent with inner ear dysfunction, but 
clearly a multi-factorial component to his 
dizziness complaint.  He does not display the 
classic symptoms . . . consistent with Meniere's 
disease, although, there has been somewhat 
inconsistent history of fullness in . . . [and] 
hearing loss in the right ear.  

While there has been no documented fluctuation 
in his hearing loss and while his hearing loss 
is not of pattern characteristic of Meniere's 
disease, these symptoms are at least suspicious 
[of] a type of Meniere's disease or a Meniere's 
variant sufficient to warrant further evaluation 
of this . . . 



[I]t is necessary to perform 
electronystagmography . . . to document some 
degree of inner ear dysfunction before 
confirming a diagnosis of atypical Meniere's 
disease.  But at best, this would have to be an 
atypical or variant form of Meniere's disease 
based on his history . . .        

While exacerbations of sinusitis could cause 
flare[up] of a Meniere's attack just as any 
stressful occurrence could precipitate a 
Meniere's attack, I see no indication that any 
chronic sinus conditions exist that could have 
caused or initiated any longstanding condition 
of inner ear syndrome. 

The May 5, 2000 VA medical opinion discussed above was 
requested by the RO for further clarification in light of two 
prior, and apparently inconsistent, VA medical opinions.  A 
VA neurologist had opined on May 2, 2000 that, essentially, 
the veteran has Meniere's disease, based upon symptoms of ear 
pain, dizziness, and hearing loss, which is secondary to 
service-connected sinusitis.    

In June 1999, a VA otolaryngologist stated that the veteran 
did not have a history of, or diagnostic findings consistent 
with, Meniere's disease (specifically, that the reported 
postural, positional dizziness is not likely due to Meniere's 
disease).  The otolaryngologist also noted that the veteran's 
reported dizziness, at least partially, is related to 
pressure or vascular changes, but that service-connected 
pansinusitis could possibly exacerbate dizziness.        

The veteran and his representative insist that the evidence 
of record favors service connection, urging the RO and Board 
to focus upon the VA neurologist's May 2, 2000 opinion.  
Private and VA medical treatment records do document 
Meniere's disease, although they apparently do so based upon 
history, and not upon specific diagnostic testing.  In 
particular, this is the case with respect to the private 
medical records dated in 2001.  Just as the VA cannot simply 
ignore relevant evidence tending to substantiate a claim, it 
cannot ignore evidence unfavorable to the claim and focus 
solely on evidence favorable to the claim (that is, the May 
2, 2000 medical opinion), as the veteran and his 
representative urge the VA to do.  

On the whole, the evidence, to date, does not appear to be in 
equipoise specifically with respect to the issue of whether 
service connection is now warranted for Meniere's syndrome.  
However, nonetheless, the Board cannot ignore what is 
consistent among the various medical opinions - that is, 
regardless of whether or not the veteran does in fact have 
Meniere's disease, there seems to be a point of agreement 
among the various examiners on whether there could be a 
connection between one or more service-connected disorder(s) 
and reported symptoms.  The VA otolaryngologist indicated 
that, while a diagnosis of Meniere's disease is not 
warranted, it is possible that service-connected pansinusitis 
could exacerbate reported dizziness.  A VA neurologist stated 
that there is a definite connection between sinusitis and 
symptoms of ear pain, dizziness, and hearing loss.  Even the 
examiner who rendered the May 5, 2000 report stated that, 
while there was no basis for a diagnosis of Meniere's disease 
at that time, the symptoms are "at least suspicious [of] a 
type of Meniere's disease or a Meniere's variant" to warrant 
further evaluation.  Moreover, this physician also stated 
that sinusitis could, at least in theory, cause flare-ups of 
Meniere's attacks.  Accordingly, the Board finds that the 
evidence to date neither wholly supports a denial, nor a 
favorable determination at this time.        

Inasmuch as the evidentiary basis is incomplete for a merits 
decision now, the Board has considered whether further 
evaluation is warranted.  It is noted that the RO cites a May 
18, 2000 consultation report indicating that the veteran 
reportedly was referred for "calorics" testing due to 
reported history of episodic vertigo, but that he declined to 
be tested due to a prior adverse reaction he had to this type 
of test.  See August 2000 rating decision and VA consultation 
report.  However, it is not clear to the Board whether 
"calorics" testing is the equivalent of the 
electronystagmography testing recommended by the VA examiner 
in his May 5, 2000 report.  If it is not, the Board is of the 
opinion that, in light of all of the foregoing, and in 
consideration of the VA's policy to give the veteran every 
reasonable opportunity to substantiate his claim, the veteran 
should specifically be asked whether he wishes to undergo 
electronystagmography testing.  Such an additional 
opportunity, under the facts of this case, is consistent with 
VCAA.  See, in particular, 38 C.F.R. § 3.159(c)(4) (2003).      

In consideration of the foregoing, the Board directs the 
following actions on remand:

1.  Determine whether the "calorics" 
testing referred to in the May 18, 2000 
VA consultation report is the equivalent 
of the electronystagmography testing 
recommended by a VA examiner in his May 
5, 2000 report.  If it is not, explain to 
the veteran what specifically the 
electronystagmography testing entails, 
and then ask him whether he is willing to 
undergo such testing.  If he is so 
willing, schedule him for such testing.  
It is to be made clear that the VA cannot 
require him to undergo such testing, but 
that if he wishes to further pursue his 
service connection claim at this time, 
additional evidence is necessary.  

2.  If such further evaluation is 
scheduled, make the veteran's entire 
claims folder available to the VA medical 
examiner.  It is preferred, but not 
required, that the examiner who rendered 
the May 5, 2000 medical opinion perform 
the additional evaluation covered in this 
remand order.  Further, if the evaluation 
is performed, the examiner should 
specifically (a) render a diagnosis as to 
either Meniere's disease or some other 
ear/nose/throat disease or disorder; and 
(b) opine as to whether there is, at 
least as likely as not (by a probability 
higher than 50 percent), as likely as not 
(by a probability of 50 percent), or less 
likely than not (by a probability of less 
than 50 percent), that the diagnosed 
disease or disorder is caused by one or 
more service-connected disorder(s), to 
include sinusitis.  The specific basis 
for the opinion should be included in the 
report.  Associate the resulting 
opinion/report, along with copies of 
diagnostic testing records, with the 
claims folder.  

3.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for Meniere's 
syndrome or some other ear/nose/throat 
disease or disorder.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

4.  The requirements of VCAA, VA 
regulations implementing VCAA, and 
applicable legal precedent continue to be 
binding on remand and any further 
adjudication by the RO. 

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if he agrees to 
present himself for such examination and such examination is 
scheduled, and to cooperate in the development of the case.  
The consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The veteran is not required to take any action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).




